                            Case 2:19-cv-00199-UA-MRM Document 1-1 Filed 03/29/19 Page 1 of 3 PageID 10
                                                        Exhibit A to the Complaint
Location: Fort Myers, FL                                                                              IP Address: 71.200.231.250
Total Works Infringed: 44                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           A7B3154FBE6AD9C1BB1D38BEFED9921882AC0A08    Tushy               01/07/2019   01/06/2019        01/22/2019      PA0002147897
                                                                             18:44:36
 2           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             07/19/2018   07/19/2018        09/05/2018      PA0002135006
                                                                             23:10:23
 3           0CAE44A3DBD8F5673DC978E864B5E7CAE0909F40    Blacked Raw         09/20/2018   09/19/2018        11/01/2018      PA0002143420
                                                                             16:07:52
 4           0D6FADCB601F5F2DA307D2B6E498C67BE837AACC    Blacked             02/15/2018   02/14/2018        03/02/2018      PA0002104757
                                                                             18:45:46
 5           12DDC48A4BD2021E2503F432B6C3226A78C13AD9    Blacked Raw         12/14/2017   12/13/2017        01/02/2018      PA0002097434
                                                                             18:14:00
 6           1562051A82BF38DF5A876319EF81058CD3571E80    Tushy               04/12/2018   04/11/2018        05/23/2018      PA0002101305
                                                                             17:40:34
 7           15B4D4AF83BFA9B878DC09AE42B59EACD98F520A    Blacked             04/02/2018   03/31/2018        04/12/2018      PA0002091516
                                                                             16:59:30
 8           223D4DB0ECFA99B84C7510AF336D48C5494E3DF7    Blacked             08/09/2018   08/08/2018        09/01/2018      PA0002119598
                                                                             17:46:09
 9           232A715993302BFA5E2CD6FED71A05699484F79B    Blacked Raw         07/27/2018   07/26/2018        09/01/2018      PA0002119594
                                                                             16:13:09
 10          24F17708EFCAC58DF9FDADED47654864C1F4DB52    Vixen               05/30/2018   05/29/2018        07/14/2018      PA0002128390
                                                                             17:09:03
 11          25BB736475DB18C804D23B6C8888A5CA4BC9F352    Vixen               05/16/2018   02/28/2018        04/17/2018      PA0002116071
                                                                             15:49:50
 12          2C3F08BB4CFA7020E32D18E58E43DF58E4C50C71    Blacked             11/18/2018   11/16/2018        11/25/2018      PA0002136637
                                                                             07:20:20
 13          3054C593A507D9BE1746BAD469DE0F54405602CC    Blacked             10/23/2018   10/22/2018        11/25/2018      PA0002136653
                                                                             17:36:02
 14          43E0D25E70530A6C6837D3E3EBC16B958F2E24AC    Blacked Raw         03/29/2018   03/28/2018        04/12/2018      PA0002091513
                                                                             16:32:28
 15          637973CB536525CD32F7FFDC054B4E1B9742D7FA    Tushy               11/24/2017   11/22/2017        01/04/2018      PA0002069339
                                                                             18:15:22
 16          6471AC811C89A07BC2860B0F2CEB25A256A6B2F9    Blacked Raw         06/10/2018   06/06/2018        07/14/2018      PA0002128447
                                                                             05:17:28
                  Case 2:19-cv-00199-UA-MRM Document 1-1 Filed 03/29/19 Page 2 of 3 PageID 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     6671533EE8277923DF4254534389F8630C5BF901   Blacked       11/20/2017   11/16/2017   11/21/2017      PA0002098042
                                                                15:11:14
18     671DDFBC666A9FFA0E88AB3B20AB945C9AB2FF25   Tushy         07/06/2018   07/05/2018   08/07/2018      PA0002132399
                                                                17:31:59
19     7187921EA9FCD6A45613346F742B048B53088923   Tushy         09/19/2018   09/18/2018   10/16/2018      PA0002127779
                                                                15:46:31
20     7AA9EE0B623B3876BDBBB4854D311BA014697009   Blacked       11/13/2017   11/11/2017   11/27/2017      PA0002098000
                                                                16:50:47
21     83B2F9CA22105C972F55D81AEFE628606713A3F4   Blacked Raw   08/27/2018   08/25/2018   10/16/2018      PA0002127783
                                                                15:20:48
22     8AB9EDB3E2B91A48276D2F046B1BCFA98D6DC837   Tushy         08/21/2018   08/19/2018   09/05/2018      PA0002134998
                                                                17:31:57
23     8FFED2A7F7AA77020D249E7A6311C6D5A7D97547   Vixen         09/27/2018   09/21/2018   11/01/2018      PA0002143417
                                                                17:43:46
24     90CD3E7A381DA98B69C52E23EB091FC44D91A3CF   Vixen         05/25/2018   05/14/2018   06/19/2018      PA0002126499
                                                                17:39:49
25     A1A56A2B98ABF91CD9C6DAEB2EA4DF592C17CA31   Blacked       09/23/2018   09/22/2018   11/01/2018      PA0002143419
                                                                12:19:23
26     A1D049D475923190FF3A7134A0D2B9F10D62914B   Vixen         09/27/2018   09/26/2018   10/16/2018      PA0002127776
                                                                17:53:02
27     A1DCE8522CD19C6338A6B7B7634672CADE4A1E61   Vixen         08/09/2018   08/07/2018   09/05/2018      PA0002135684
                                                                18:01:22
28     A827B61B71B5F572AFF3A7E16BBA64710DF9E983   Vixen         12/22/2017   12/20/2017   01/15/2018      PA0002099694
                                                                16:30:22
29     AB0416D3D467A65588B4A56A193171F584F1CFB1   Blacked       06/15/2018   06/14/2018   07/14/2018      PA0002130452
                                                                17:51:05
30     ACBDD08C545834892EEAFD5EF53A55AB8EDA2C54   Tushy         09/25/2018   09/23/2018   11/01/2018      PA0002143415
                                                                17:35:21
31     B7F9B4455C8C085B75BD0E4E23AA26317B2DE1FB   Vixen         01/25/2018   01/24/2018   03/02/2018      PA0002104759
                                                                18:01:52
32     B8B5E999A94962328D350DA0E80A1725B23D450D   Blacked Raw   12/24/2017   12/23/2017   01/15/2018      PA0002099706
                                                                16:57:20
33     CD6294A1E374A9314470B69751116A79B32C1E56   Blacked Raw   11/20/2017   11/18/2017   01/02/2018      PA0002068867
                                                                15:02:32
34     D004FE4CC187D0709C94955D8BF728C72E039D05   Blacked Raw   05/23/2018   05/22/2018   07/14/2018      PA0002128073
                                                                17:46:57
                  Case 2:19-cv-00199-UA-MRM Document 1-1 Filed 03/29/19 Page 3 of 3 PageID 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     D0EEAC4F4929D503CEFAF291FD54DB4E584FA615   Blacked       01/11/2018   01/10/2018   01/15/2018      PA0002070942
                                                                18:27:17
36     D3E111A172F6D43B17E5E5C8EB24008B3C8796DF   Blacked Raw   09/11/2018   09/09/2018   10/16/2018      PA0002127792
                                                                18:01:18
37     DAFC93B6C471FBB4324C5ABE4B7B23E9F440B87A   Blacked Raw   06/12/2018   06/11/2018   07/09/2018      PA0002109330
                                                                17:57:30
38     E006E8B0FB8DAFF172AB25A039A70F1D393D30D8   Blacked Raw   06/21/2018   03/03/2018   04/17/2018      PA0002116063
                                                                17:16:44
39     E2E738A023ED0C5032A028D5D3AC7DB55D80DDC7 Vixen           11/21/2017   11/20/2017   01/04/2018      PA0002069354
                                                                18:16:30
40     EA84537B6646C8DAAFD3C394CCDADFC7A0895131   Vixen         09/27/2018   09/06/2018   11/01/2018      PA0002143433
                                                                17:35:59
41     EFDB886D8D69B8D7CC31153066C52424FA716283   Vixen         06/28/2018   06/23/2018   07/26/2018      PA0002112155
                                                                17:47:51
42     F86DA9055E92BAB95A05CB33F2FCE503D60EC42A   Blacked       05/25/2018   05/24/2018   07/14/2018      PA0002128376
                                                                17:37:12
43     FD928994BB900C0D711D62EB937A56C97C5AE985   Vixen         10/20/2018   10/16/2018   10/28/2018      PA0002130458
                                                                09:05:00
44     FD94F66DD045FAE1B735ACF2E56118445ECDB9B6   Blacked       05/11/2018   05/10/2018   05/24/2018      PA0002101376
                                                                17:40:12
